Citation Nr: 0816162	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's 
application to reopen a claim of service connection for back 
disorder.

In September 2005, the veteran submitted a claim for service 
connection for hernia problems.  Therefore, a claim for 
entitlement to service connection for a hernia condition is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's November 2004 substantive appeal and 
attached statement in support of the claim, he stated that he 
received treatment from the Wadsworth VA medical center in 
the early 1970s and 1980s.  He and his representative both 
raise the issue that the RO has not obtained these records 
and requested that they be obtained.  The only VA treatment 
of record is from December 2002 to October 2004.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA's duty to assist the 
veteran and seek these records extends to an individual 
attempting to reopen a claim.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete VA medical treatment 
records concerning the veteran's back 
disorder, including records dated in the 
1970s and 1980s.  If these records are 
not available, a negative reply is 
required.

2.  After completion of the foregoing 
and any other development deemed 
appropriate, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


